Citation Nr: 1523760	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1973 until April 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In December 2014, the Veteran submitted additional evidence directly to the Board.  As the Veteran perfected his appeal after February 2, 2013, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not required.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 214); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided to the Veteran in January 2010.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), medical records, and the statements in support of the claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in February 2012.  The Board finds that the examination is adequate as the report includes a clinical examination, review of the Veteran's record and reported symptoms, clear conclusions and a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reflects that the Veteran has been diagnosed with sleep apnea. (See December 2009 private medical records and February 2012 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty his sleep apnea manifested. (See June 2013 substantive appeal). The Veteran's STRs does not reflect complaints of, or treatment for, sleep apnea. The Veteran avers that while he never received treatment in service, he complained to his supervisors about being tired in the mornings. Additionally, the Veteran alleges he experience loud snoring and daytime sleepiness throughout his entire military career. On the Report of Medical History completed in connection with his separation examination in February 1993, the Veteran answered "no" as to whether he had then, or ever had, frequent trouble sleeping.  No pertinent complaints or diagnoses were noted on examination. The Veteran further contends that his condition got worse towards in 1993. However, during a private medical consultation in November 2009, the Veteran explained that his symptoms of loud snoring, gasping for air, short breath, and daytime sleepiness began a year prior, in 2008, 15 years after his military service.  While the Veteran is competent to attest to symptoms he experienced in service, the Board finds that the records contemporaneous to service are more credible than the Veterans inconsistent statements made over 15 years later for compensation purposes. 

While the Veteran's STRs did not reflect any complaints of, or treatment for, sleep apnea; they did reveal that the Veteran sought care for various other conditions; such as a hand blisters (July 1973), itchy throat (July 1973), feet problems (April 1974), urethral discharge (June 1974), congestion (September 1974), and ingrown hair (June 1976). If the Veteran had experienced sleep apnea in service, the Board finds that it would have been reasonable for the Veteran to have sought care as he did for his other conditions. Based on the above, the Board finds that an element of a service connection claim, injury in service, has not been met.

Additionally, the Board finds taking the record as a whole, the evidence is against a finding that the Veteran's current sleep apnea condition is causally related to his military service. In the February 2012 VA medical examination, the examiner opined that the Veteran's sleep apnea is less likely as not incurred in or caused by his military service. The examiner explained that the Veteran reported no symptoms of morning headaches, snoring, or witnessed apneas during military service. Additionally, the examiner noted that the Veteran's one time in service treatment for drowsiness in November 1980 was due to sensitivity of the flu vaccination. 

The Veteran may sincerely believe that his sleep apnea is causally related to active service. However; there is no clinical evidence that the Veteran's sleep apnea is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's sleep apnea is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of sleep apnea. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the benefit of the doubt Is not for application and service connection is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection sleep apnea.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


